I dissent from the order denying a rehearing of this cause. The question presented for decision is not which system of classification of eligibles for employment in the clerical service of San Francisco is the better, but is whether the resolution of June 9, 1908, establishing "class B" was a valid exercise of the discretion of the commissioners. If it was, the petitioner, upon being enrolled in that class after successfully passing the prescribed examination, acquired a vested right, of which he could not be deprived short of two years, to be recommended in his turn for employment in any clerical position under the municipal government the annual salary of which was not in excess of $1,440. I can see no reason for denying the power of the commissioners to establish the class, and while it was undoubtedly the right of their successors, or of themselves to rearrange the classification, they could not in that way deprive the petitioner and other eligibles of their right during the two year term. As to them the change could not take effect until that time had elapsed. (Charter, art. XIII, sec. 10.) It is, however, the misfortune of petitioner that this view, even if it had prevailed, would have afforded no relief, since his two year term had expired before a decision here could have been reached and the new and equally valid regulation has now displaced the resolution of 1908. *Page 58